COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION
Cause number:             01-15-00248-CR
Style:                    Nii-Otabil Nelson v. State of Texas
Date motion filed*:       July 29, 2015
Type of motion:           Motion to Extend Time to File Appellant’s Motion for Rehearing
Parties filing motion:    Appellant’s new counsel Andre D. Evans
Document to be filed:     Appellant’s Motion for Rehearing

Is appeal accelerated?       No.

If motion to extend time:
       Original due date:                  July 15, 2015
       Number of extensions granted:            0        Current Due Date: July 15, 2015
       Date Requested:                     N/A (45 days requested)

Ordered that motion is:
       Granted, in part:
            If document is to be filed, document due: September 8, 2015.
             No further extensions of time will be granted absent extraordinary circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On July 14, 2015, this Court granted, in part, appellant’s extension request to file his
          motion for rehearing within 30 days in related cause number 01-14-00924-CR. Thus,
          appellant’s extension request is similarly granted, in part, until September 8, 2015,
          because, among other reasons, it was filed within the fifteen-day grace period for filing
          extensions, but no further extensions will be granted absent extraordinary
          circumstances. See TEX. R. APP. P. 49.8. The Clerk of this Court is directed to note
          Mr. Evans’ appearance as additional counsel. See id. at 6.2. If counsel Lott J. Brooks
          III, requests withdrawal, he must file a motion that complies with Rule 6.5(d).

Judge’s signature: /s/ Laura C. Higley
                    Acting
Date: August 6, 2015

November 7, 2008 Revision